               THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00348-MR
            [CRIMINAL CASE NO. 1:17-cr-00036-MR-WCM]


ALAN PETER DARCY,               )
                                )
                   Petitioner,  )
                                )
         vs.                    )                    ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Respondent.  )
_______________________________ )

     THIS MATTER is before the Court on the Petitioner’s Motion to

Partially Seal 28 U.S.C. Section 2255 Filing [Doc. 2].

     On December 13, 2019, the Petitioner, through counsel, filed a motion

to vacate pursuant to 28 U.S.C. § 2255, along with a memorandum in support

thereof. [Doc. 1]. The following day, counsel filed the present motion,

seeking to seal two pages of the supporting memorandum. While the reason

for the requested sealing is not clear, it appears that counsel seeks to seal

these two pages from public disclosure because they contain quotes from

the Petitioner’s Presentence Report (“PSR”).

     The Petitioner has failed to demonstrate any interest compelling

enough to overcome the presumptive right of public access to the entirety of
his motion to vacate and the memorandum in support thereof. PSRs often

contain sensitive personal and protected health information. They also may

disclose information about cooperating witnesses, the disclosure of which

could endanger the safety of the defendant or others. For all these reasons,

PSRs are typically filed under seal. While the Petitioner’s memorandum

quotes portions of the PSR, the quoted passages do not contain the type of

sensitive information (such as the types discussed above) which warrant the

sealing of PSRs. Rather, the quoted passages reference past criminal

conduct for which the Petitioner was charged in the District of South Carolina,

which is a matter of public record. See United States v. Alan Peter D’Arcy,

Criminal Case No. 8:10-00999-GRA (D.S.C.).                 For these reasons, the

Petitioner’s motion to seal pages 5 and 6 of the memorandum in support of

his motion to vacate is denied.

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion to Partially

Seal 28 U.S.C. Section 2255 Filing [Doc. 2] is DENIED.
                               Signed: December 18, 2019
      IT IS SO ORDERED.




                                         2
